Citation Nr: 1313126	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-47 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred on March 31, 2010, at the Putnam Community Hospital.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to October 1987 and from January 1991 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.


REMAND

The Veteran is seeking entitlement to payment or reimbursement of private medical expenses incurred on March 31, 2010, at the Putnam Community Hospital.  He contends that the symptoms he experienced on that day, including shortness of breath, palpitations, and near syncope, required emergency medical care.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

An August 2010 review of the Veteran's claim, performed by a VA physician, noted that VA treatment records show that the Veteran was being treated for chronic palpitations.  The VA examiner then cited this treatment in support of the opinion that the medical care received was not emergent care.  However, on his substantive appeal form, dated November 2010, the Veteran denied receiving any ongoing treatment for palpitations.  The only medical evidence of record are VA treatment records dated March 29 and 30, 2010.  These records reference treatment for mild obstructive sleep apnea.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are in the evidence of record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran's past medical treatment records are pertinent in determining whether emergency medical treatment was required.   Accordingly, this case is remanded for the following actions:
1.  Obtain all VA treatment records relating to the Veteran from March 31, 2008 to March 31, 2010, from all appropriate facilities, as well as the Computerized Patient Record System.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  _________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

